Citation Nr: 1341184	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  09-44 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota which proposed to reduce the Veteran's disability rating for residuals of prostate cancer surgery and radiation and denied entitlement to service connection for a mental disorder, to include anxiety and depression.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing in October 2010.

The Veteran submitted a claim for entitlement to service connection for a mental disorder in April 2009.  He did not reference a specific diagnosis as the basis for his claim although he said it was for a disorder similar to anxiety and/or depression.  Thus, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder.

In May 2011, the Board dismissed the issue of a higher disability rating for prostate cancer residuals, and remanded the issue of entitlement to service connection for a psychiatric disorder, to include depression and anxiety for additional development.


FINDING OF FACT

The Veteran does not have a psychiatric disorder that is attributable to his active military service, and a psychiatric disorder was not caused or made worse by service-connected prostate cancer or its residuals.



CONCLUSION OF LAW

The Veteran does not have a psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service; a psychiatric disorder is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in May 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service medical records have been associated with the claims file. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this issue in May 2011, in order to request that the Veteran provide the VA with a list of providers that have treated him for his psychiatric disorder, to obtain complete VA medical records, and to provide him with a VA examination to determine whether he has a psychiatric disability that is related to service or to his service-connected residuals of prostate cancer surgery.  Specifically, the Board instructed that the examiner should address each diagnosed psychiatric disorder in the record, to include dysthymia, in providing the opinion on service connection on a direct and secondary basis.

The Veteran was provided with a letter in June 2011, requesting that he provide medical records relating to his psychiatric disorder or that he provide release forms for the VA to obtain the records.  The Veteran submitted additional records in July 2011 that were considered when the claim was readjudicated in the September 2011 supplemental statement of the case.  In addition, the Veteran was provided with a VA examination in July 2011.  The Board finds that this examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Service connection is also provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation.  38 C.F.R. § 3.310(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has contended that he began to experience times of depression six months prior to his diagnosis of prostate cancer when he was not feeling well and experienced extreme tiredness.  He indicated that, he struggled with the effects of radiation treatment and that he felt as though  his depression had worsened as a result.  He requested that VA consider his claim for a mental disorder related to "pre and post knowledge of prostate cancer."  See Statement in Support of Claim, April 1, 2009.  

At his hearing, the Veteran testified that he believed that his depression had gotten worse because of the residuals of his prostate cancer.  He indicated that it was difficult for him to go out with people because of his incontinence and that it worried him.  In addition, the Veteran indicated that his erectile dysfunction, which was a residual of the prostate cancer, caused him anxiety in his relationship with his wife. 

Service treatment records do not reflect any treatment for or reports of psychiatric symptoms while the Veteran was on active duty.

Private medical records show that the Veteran was found to have depression in early 1993.  The Veteran indicated that he had trouble sleeping that had been present for eleven years.  The examiner noted that this was due to a seasonal affective disorder and the Veteran placed on antidepressant medication.  He was seen in May and June 1993 for follow-up treatment and continued to report problems sleeping.  There was no mention of his military service in these treatment records. 

Private medical records from the Lakeview clinic show that the Veteran reported in March 2004 that he had longstanding difficulty with depression.  He had been on an antidepressant in the past, but stopped taking it.  The private physician diagnosed depression and prescribed another antidepressant medication.  In May 2004, the Veteran indicated that his depression had improved after being placed back on medication.

An April 2007 VA medical record shows that the Veteran was given a goal of increased and enhancing coping skills for dealing with depressive symptoms.  He was kept on psychotropic medications as he appeared to benefit from them.  The examiner assessed him as stable.  A VA medical record dated in June 2007 reflects that the Veteran's active problems list included dysthymic disorder.  The examiner diagnosed depression.  An August 2007 VA medical record shows that the Veteran had a history of dysthymic disorder.  

VA medical records reflect that, in July 2007, the Veteran was diagnosed with prostate cancer and that, in September 2007, the Veteran underwent a radical prostatectomy for adenocarcinoma of the prostate.  

December 2007 VA medical records reflecting psychiatric treatment show that the Veteran reported that he had prostate cancer surgery in September, but that he did not worry much.  He mentioned that his wife thought he was depressed; however, he denied depression.  The examiner assessed him as stable, and continued his psychotropic medication, as he did well on them.  A March 2008 VA medical record shows that the Veteran had a past history of dysthymic disorder.  In March 2009, the Veteran was diagnosed with dysthymic disorder.  

The Veteran underwent a VA mental disorders examination in June 2009.  The examiner noted that he began receiving psychotropic medications through his private primary care physician in 2004, and that this provider managed the medication through 2006.  The Veteran had been treated by VA since 2006.  The examiner noted that the Veteran was diagnosed with dysthymic disorder in 2006.  The ongoing treatment received by the Veteran at the time of the examination consisted of psychotropic medications provided by the VA.  The examiner opined that the Veteran's depression was not caused by or a result of his service-connected residuals of prostate cancer.  He provided the opinion that the Veteran reported the onset of depression was in the mid-1990s, well before his diagnosis and treatment for prostate cancer.  He made no mention of prostate cancer in the context of precipitating, maintaining, or exacerbating factors for the current depressive symptoms.  The examiner found that the Veteran did not meet the diagnostic criteria for any DSM-IV anxiety or other mental disorders at that time.  

In April 2010, the Veteran was seen for transfer of care from one VA provider to another.  The examiner noted that the Veteran had struggled with depression for a number of years, and that he reported that his depression was under fair control.  The examiner assessed depression not otherwise specified, and noted to rule out major depressive disorder, dysthymia, and mood disorder secondary to a general medical condition.  A June 2010 VA medical record shows that the Veteran reported that he was doing well, and that he would be continuing on his medication. The examiner assessed depression not otherwise specified, and noted to rule out major depressive disorder, dysthymia, and mood disorder secondary to a general medical condition.  In May 2011, the Veteran reported that he was doing well from a psychiatric standpoint, and that he was diagnosed with depression not otherwise specified. 

The Veteran was provided a VA examination in July 2011.  The Veteran indicated that he saw a psychiatrist every six months or more for medication management, but did not participate in regular therapy.  The Veteran indicated that he worried about having accidents due to the residuals of surgery for prostate cancer, but that this did not appear to limit his social interactions or recreational activities.  The Veteran additionally noted that he did not feel that his depression was related to his military service.  The examiner diagnosed dysthymic disorder.  She noted that the Veteran indicated that he first began experiencing depression about ten years prior, and that he had received mental health treatment for the prior 10 years.  He reported that he did not experience depression or other mental health problems prior to ten years ago. 

As to whether the Veteran's depression was caused by his service-connected residuals of prostate surgery cancer, the examiner noted that the Veteran was diagnosed with prostate cancer in the summer of 2007 and had surgery and radiation treatment in September and during the fall of 2007.  The examiner found that the Veteran's depression was not caused by his service-connected residuals of prostate cancer because he began having problems with depression approximately ten years prior.

As to whether the Veteran's depression was aggravated by his service-connected residuals of prostate cancer surgery, the examiner noted that the Veteran's current mental health symptoms were the same as when he was first seen by the VA in 2006.  He was not diagnosed with prostate cancer until a year after this assessment.  Since that time, his medical records as well as today's mental health assessment suggest his mental health is not only stable but that it has improved to some degree since 2006.  The examiner concluded that it was less likely as not that the Veteran's depression had worsened as a result of or since the Veteran had prostate cancer.  

With regard to the Veteran's diagnoses in the record, set out the DSM IV criteria for dysthymic disorder and depression, and determined that she could not find a diagnosis in the history that was not included in the depressive disorders.  

The medical evidence in the record clearly shows that the Veteran had a diagnosis of a current psychiatric disorder, fulfilling the fundamental requirement for entitlement to service connection-having a current disability.  Here the Board notes that medical records show that the Veteran had been diagnosed with depression and dysthymia.  The July 2011 VA examiner found that these disorders fell within the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria for depressive disorders.  Therefore, the Board will consider whether the evidence of record shows that a depressive disorder is related to service or to the Veteran's service-connected prostate cancer and its residuals.  

Based on the evidence of record, the Board finds that service connection for a depressive disorder is not warranted.

With regard to service connection on a direct basis, the Board notes that service treatment records do not reflect any reports of or treatment for any psychiatric disorder during active duty.  The Veteran has not made any contentions that his depressive disorder began during service and, in fact, he denied that it was related to his military service.  

The first post-service evidence of depression is found in records from his private physician in 1993.  This was thought to be associated with seasonal affective disorder.  In any event, the examiner did not link his depression to his military service.  

Without lay or medical evidence linking the Veteran's depressive disorder with his active duty service, service connection cannot be granted on a direct basis.  

With regard to service connection on a secondary basis, the Board finds that the competent and persuasive medical evidence of record is against a finding that the Veteran's prostate cancer caused his depressive disorder.  The VA examiners in June 2009 and July 2011 both opined that the Veteran's depressive disorder predated his diagnosis of and treatment for prostate cancer.  

With regard to whether the Veteran's service-connected prostate cancer, and its residuals, aggravates his depressive disorder, the Board also finds that the competent medical evidence in the record does not support this contention.  The July 2011 VA examiner opined that his depressive disorder was not aggravated by his service-connected prostate cancer because medical records in the claims file reflected that his mental health was not only stable but had improved since before his diagnosis and treatment for prostate cancer.  

As the VA examiners based their opinions on the Veteran's medical history and lay statements and provided a rationale for their findings, the Board finds that these opinions carry probative value in this case.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

To the extent that the lay statements by the Veteran can be accorded any weight in deciding this case, the Board observes that while lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, the Board finds that the question regarding the potential relationship between his depressive disorder and his service-connected prostate cancer and residuals thereof to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his symptoms, the Board accords his statements regarding the etiology of his depressive disorder little probative value as he is not competent to opine on a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Therefore, the Board finds that service connection for a depressive disorder, to include as secondary to his service-connected residuals of prostate cancer, is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for a depressive disorder.  As such, that doctrine is not helpful to the claimant.  38 U.S.C.A. § 5107.


ORDER

Service connection for an acquired psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


